Judgment of resentence, Supreme Court, Bronx County (John P Collins, J.), rendered January 22, 2009, resentencing defendant to a term of five years, with five years’ postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was not barred by double jeopardy, since defendant was still serving the conditional release portion of his original sentence, and therefore had no reasonable expectation of finality in his illegal sentence (see People v Lingle, 16 NY3d 621 [2011]). Concur — Saxe, J.P., Acosta, DeGrasse, Abdus-Salaam and Manzanet-Daniels, JJ.